Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 1 of 23 PageID: 810




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 ASAPP HEALTHCARE, INC.,                  :       Hon. Joseph H. Rodriguez

              Plaintiff,                  :       Civil Action No. 18-4012

       v.                                 :       OPINION
 LILLIAN SERRANO, GEORGE
 WORRELL, LINDA SOUZA, and                :
 ALLIED BEHAVIORAL HEALTH
 d/b/a ABC THERAPY SERVICES,              :

              Defendants.                 :


       This matter comes before the Court on Defendants’ Motion to Dismiss the

 Complaint or in the Alternative for Summary Judgment [Dkt. No. 20], which the Court

 converted, pursuant to Rule 56(f), to a Motion for Summary Judgment [Dkt. No. 27].

 The Court has considered the written submissions of the parties pursuant to Fed. R. Civ.

 P. 78 (b). For the reasons stated below, Defendants’ Motion [Dkt. No. 20] will be

 granted.

                                     I.       Background

       This case arises out of the ongoing complex business disputes between Plaintiff,

 ASAPP Healthcare, Inc. (“Plaintiff” or “ASAPP”)—a non-profit company providing

 “behavioral health counseling services to at-risk youth”—its former employees, Lilian

 Serrano (“Serrano”), George Worrell (“Worrell”), and Linda Souza (“Souza”); and Allied

 Behavioral Healthcare Services, Inc. (“ABC Therapy”), the company established by the

 individual defendants (Collectively “Defendants”). [Dkt. No. 1 (“Compl.”) ¶24].

    A. The Current Complaint

       Plaintiff filed a Complaint against Defendants on March 22, 2018, based on their

 alleged “concerted and unlawful scheme to usurp, plunder, and raid ASAPP’s employees

                                              1
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 2 of 23 PageID: 811




 and independent contractors and, ultimately, its client base and business.” (Id. at ¶ 1).

 The complaint asserts, inter alia, that Defendants’ wrongfully interfered with ASAPP

 and misappropriated its confidential and proprietary business information. In

 particular, it alleges that together, Worrell, Souza, and Serrano, accessed protected

 computers, disclosed trade secrets, and solicited former ASAPP employees and

 independent contractors. (Id. at ¶¶3-5). In addition, ASAPP claims that “Defendant

 Souza contacted Verizon in an attempt to transfer the ASAPP phone numbers assigned

 to her and Worrell from ASAPP’s corporate account to her personal account;” and that

 “Defendant Worrell had been disconnecting and removing his ASAPP computer from

 ASAPP’s office” and “failed to return his ASAPP computer.” (Id. at ¶¶ 40-55).

        Based on these actions, ASAPP asserts sixteen (16) counts for: violation of the

 Computer Fraud and Abuse Act (Count I), Conspiracy to Violate the Computer Fraud

 and Abuse Act (Count II), violation of the New Jersey Computer Related Offenses Act

 (Count III), Conspiracy to Violate the New Jersey Computer Related Offenses Act

 (Count IV), violation of the Electronic Communications Privacy Act (Count V), Civil

 Violation of the New Jersey Wiretapping and Electronic Surveillance Control Act (Count

 VI), violation of the Stored Communications Act (Count VII), violation of the New

 Jersey Wiretapping and Electronic Surveillance Control Act (Count VIII), violation of

 the New Jersey Trade Secrets Act (Count IX), Tortious Interference with Prospective

 Economic Advantage/Contractual Relations (Count X), Misappropriation of

 Confidential Information (Count XI), Conversion (Count XII), Unfair Competition

 (Count XIII), Unjust enrichment (Count XIV), Breach of the Duty of Loyalty (Count

 XV), and Civil Conspiracy (Count XVI).



                                              2
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 3 of 23 PageID: 812




          Defendants moved to dismiss the Complaint, or in the alternative for summary

 judgment, based on three arguments: (1) ASAPP’s claims are barred by res judicata and

 settlement and release; (2) ASAPP’s claims are barred by the entire controversy doctrine

 and Federal Rule of Civil Procedure 13(a); and (3) even if ASAPP’s claims are not barred,

 ASAPP’s federal claims fail under either Rule 12(b)(6) or Rule 56. [See generally Dkt.

 Nos. 20, 34].

       B. History of the Disputes between Worrell, Souza, and CEO of Plaintiff
          ASAPP

          Considering the arguments before the Court, the previous disputes between

 Worrell, Souza, and the CEO of ASAPP, Prajakta Harshe (“Harshe”), are relevant to the

 present motion.

          Defendants Worrell and Souza initially filed a lawsuit against Harshe in federal

 court on April 28, 2016, alleging libel and slander, and violations of the Electronic

 Communications Protection Act and Stored Communications Act (“Worrell I”). 1 [Dkt.

 No. 34-1, Defendants’ Rule 56.1 Statement of Facts (“Def. SMF”) ¶ 1]. The complaint

 asserted that Worrell, Souza, and Harshe were associated in a number of entities, and

 due to “fundamental disagreements over the operation of the businesses,” demanded

 mediation. (Id. at ¶2). Worrell, Souza, and Harshe were all employees of ASAPP and had

 ownership interests in the following entities: Rehabilitative Adolescent Programs, LLC

 ("RAP"), Amethyst Personal Growth & Counseling Services, LLC (“Amethyst"), PGL

 Associates, LLC (“PGL"), and Atlantacare Behavioral Health ("Atlantacare"). RAP

 provides the management services to ASAPP, and PGL owns the building ASAPP

 operates out of. [Dkt. No. 20-7 ¶¶ 8-11; Pl. SMF ¶¶ 6-7].


 1   Worrell et. al v. Harshe, Docket No. 1:16-cv-02398-NLH-KMW.

                                                3
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 4 of 23 PageID: 813




       On May 2, 2016, the parties and their respective counsel attended a mediation

 session before the Honorable Michael Winkelstein, J.A.D. (Ret.). At the end of this

 mediation session, a handwritten mediation agreement was drafted and signed by

 Worrell, Souza, and Harshe (the “Mediation Agreement”).

       The Mediation Agreement states:

       The parties hereby agree to the following:

       1. All ownership in ASAPP, RAP, Amethyst, PGL shall be transferred from
       Worrell and Souza to Harshe-Pathkar (“Praj”).

       2. Praj or the entities will pay to Worrell and Souza pursuant to their
       percentage interests 1.25 million dollars, payable with $250,000 at signing
       and $100,000 for each of the next ten months. Praj will personally
       guarantee the payments.

       3. Praj will refinance building, mortgage or otherwise cause Souza and
       Worell to be released from any obligations and pay Worrell and Souza their
       equity interest in the property.

       4. Praj will pay to Worrell and Souza their outstanding salary through date
       of termination and outstanding quarterly distribution ($148,000).

       5. Worrell and Souza will dismiss federal lawsuit.

       6. Worrell and Souza will return to Praj all corporate codes, passwords, files,
       email addresses less any personal information therein contained, to the
       extent possible by May 6, 2016.

       7. Parties agree not to disparage each other to any third party or entity or
       agency of any government.

       8. Praj will represent she has not and will not in any way attempt to interfere
       with Worrell and Souza’s attempts to obtain a Medicaid number.

       9. Parties agree to confidentiality.

       10. Praj will not tortuously interfere with Worrell’s and Souza’s relationship
       with Lillian Serano.

       11. There is no non-compete nor non-solicitation agreement between or
       among any of the parties.


                                              4
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 5 of 23 PageID: 814




        12. Parties will execute mutual releases.

        13. Parties will split in two the Mediator’s fee.

        14. Counsel for parties will prepare a final settlement agreement [and]
        release based on these terms.

 [Dkt. No. 20-5, Ex. C (“Mediation Agreement”)]. Pursuant to the Mediation Agreement,

 counsel for the parties drafted a formal settlement agreement, and set a closing date.

 [Dkt. No. 20-6, Ex. D]. According to Plaintiff, “for a host of reasons, including its

 improper overbreadth and fraud by defendants Worrell and Souza, the draft was never

 signed by anyone, and Ms. Harshe expressly rejected it.” [Dkt. No. 37-1, Pl. Response to

 Def. SMF (“Pl. Resp.”) ¶ 6]. Thereafter, the parties attended a second mediation session

 on May 20, 2016, to try and resolve their issues. (Id.).

        That same day, Worrell and Souza moved to enforce the Settlement Agreement

 against Harshe, and on June 13, 2016, Harshe moved to dismiss the Worrell I

 complaint. Worrell and Souza subsequently filed an amended complaint. [Dkt. No. 20-

 3]. The amended complaint alleged that Harshe violated the Electronic Communications

 Protection Act (“ECPA”), New Jersey Identity Theft Statute, and Stored

 Communications Act (“SCA”) by interspersing the account information for Worrell and

 Souza’s yahoo account without authorization to access their email history and generate

 emails. The amended complaint further alleged that Harshe committed libel and slander

 when Harshe told a bank that plaintiffs had stolen things or monies from “the

 company,” told Serrano plaintiffs embezzled funds, and told the Hammonton Police that

 plaintiffs were guilty of vandalism, conversion, and theft. Finally, the amended

 complaint claimed that Harshe deactivated the plaintiffs’ Verizon phones and “switched

 the phone numbers to her own iphones” in further violation of the New Jersey Identity


                                               5
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 6 of 23 PageID: 815




 Theft Statute. [See generally Dkt. No. 20-9, Worrell I’s First Amended Complaint].

 Harshe moved to dismiss the amended complaint. The Court then directed the parties to

 participate in further mediation, which they did on December 16, 2016. (Pl. Resp. ¶ 6).

        On January 13, 2016, Harshe filed a supplemental brief in opposition to the then-

 pending motion to enforce settlement. In her declaration, Harshe stated that she is the

 CEO of ASAPP, that ASAPP is a non-profit, and that Worrell and Souza were employees

 of ASAPP. Harshe admitted that the mediation on May 2, 2016 was the parties’ attempt

 to resolve the “outstanding business dispute and to terminate [their] existing

 partnership in various entities.” [Dkt. No. 20-7, ¶ 7]. She then claimed that she learned

 Worrell, Souza, and Serrano formed “a competing company” ABC Therapy, that Worrell

 “had been disabling security cameras at night and removing corporate equipment and

 files and that [Souza] had transferred two of the corporate cell phone numbers to her

 personal account.” (Id. at ¶¶ 3-4).

        In her declaration, Harshe further claimed that:

            •   Immediately after the mediation, she discovered that Worrell and
                Souza had taken ASAPP corporate property and destroyed corporate
                records, “crippling business operations and irreparably damaging
                the non-profit company.” (Id. at ¶ 17).

            •   “[W]hile Mr. Worrell and Ms. Souza were employed by ASAPP they
                had solicited employees of ASAPP and independent contractors who
                worked for ASAPP, RAP, and Amethyst.” (Id. at ¶ 23).

            •   Worrell had “misallocated tens of thousands of dollars to the
                detriment of the 'non-profit corporation, ASAPP, and for his own
                benefit.” (Id. at ¶ 25).

            •   “October 28, 2016, Mr. Worrell disabled the domain for
                ASAPPHealthcare.org, taking down both the corporate website and
                all corporate emails. He disabled the domain for ten days, causing
                substantial hardship and economic loss to both ASAPP and to me
                personally.” (Id. at ¶ 26).


                                             6
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 7 of 23 PageID: 816




        The Honorable Noel L. Hillman dismissed Worrell and Souza’s motion to enforce

 settlement for lack of jurisdiction, on February 28, 2017. (Def. SMF. ¶ 16). Shortly

 thereafter, Judge Hillman also denied Harshe’s motion to dismiss the amended

 complaint. (Id. at ¶ 17). On May 2, 2017, Harshe filed an Answer to the amended

 complaint. (Id. at ¶19). The Answer did not include any counterclaims.[Dkt. No. 20-10,

 Ex. H]. Following these rulings, Worrell and Souza moved to withdraw their complaint,

 and dismiss their claims against Harshe with prejudice. At the same time, they

 commenced a second action against Harshe in the Superior Court of New Jersey,

 Atlantic County, to enforce settlement (“Worrell II”). [Dkt. No. 20-11, Ex. I, Worrell II

 Complaint]. The motion to withdraw Worrell I was granted and the case was closed on

 October 5, 2017. [See Dkt. No. 20-3].

        Worrell II, filed in March 2017, “arose while the parties were negotiating to

 resolve their ongoing business dispute concerning certain entities known as ASAPP,

 RAP, Amethyst and PGL.” (Worrell II Complaint at ¶ 4 (emphasis added)). Initially, the

 state court in Worrell II enforced the Mediation Agreement. (Def. SMF ¶¶ 22-24). On

 “May 21, 2018, after motion practice and several hearings, the state court reversed and

 vacated any and all prior rulings that might have suggested that there was an

 enforceable mediation agreement between Ms. Harshe and defendants Worrell and

 Souza.” (Pl. SMF ¶ 50). This ruling allowed the parties to conduct discovery and prepare

 for trial. (Def. SMF ¶ 29).

        Thereafter, Plaintiff ASAPP initiated the present suit on March 22, 2018. [Dkt.

 No. 1]. While Worrell III was pending, Worrell and Souza moved for summary judgment

 in Worrell II. On August 21, 2020, the Honorable Judge John C. Porto granted that


                                              7
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 8 of 23 PageID: 817




 motion, holding that Worrell, Souza, and Harshe reached a binding agreement at the

 May Mediation, and enforced the relevant Mediation Agreement.

     C. Order to Show Cause

        Having been informed that Judge Porto issued an opinion and order enforcing

 the Mediation Agreement, this Court issued an Order to Show Cause, requiring Plaintiff

 to provide the effect of the Mediation Agreement on this matter. 2 [Dkt. No. 55]. Plaintiff

 responded to the Order simply arguing that the Mediation Agreement has no bearing on

 the present action, because Plaintiff ASAPP was not a party to that Agreement. [Dkt. No.

 74]. Defendants’ filed a response, maintaining their position that the agreement

 forecloses this action entirely, to which Plaintiff replied that ASAPP is a non-party and

 “defendants’ reliance on the Mediation Agreement here is further misplaced as much of

 the wrongdoing alleged in ASAPP’s complaint was not discovered—and in many cases

 did not even occur—until after the May 2, 2016 Worrell/Souza/Harshe Mediation

 Agreement.” [Dkt. Nos. 75, 76].

                               II.    Summary Judgment Standard

        A court will grant a motion for summary judgment if there is no genuine issue of

 material fact and if, viewing the facts in the light most favorable to the non-moving

 party, the moving party is entitled to judgment as a matter of law. Pearson v.

 Component Tech. Corp., 247 F.3d 471, 482 n.1 (3d Cir. 2001) (citing Celotex Corp. v.

 Catrett, 477 U.S. 317, 322 ( 1986)); accord Fed. R. Civ. P. 56 (c). Thus, this Court will



 2The Court notes that while both Worrell II and III were pending simultaneously, this Court
 directed the parties to appear for oral argument, so as to develop a full and informed record—
 considering the lack of information this Court had pertaining to the State Court Action. At the
 parties own requests, and then for reasons related to the ongoing Covid-19 Pandemic, the
 argument was adjourned numerous times. Ultimately, the State Court rendered a decision and
 this Court entered an Order to Show Cause.

                                                8
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 9 of 23 PageID: 818




 enter summary judgment only when “the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that

 there is no genuine issue as to any material fact and that the moving party is entitled to

 judgment as a matter of law.” Fed. R. Civ. P. 56 (c).

        An issue is “genuine” if supported by evidence such that a reasonable jury could

 return a verdict in the nonmoving party’s favor. Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 248 (1986). A fact is “material” if, under the governing substantive law, a

 dispute about the fact might affect the outcome of the suit. Id. In determining whether a

 genuine issue of material fact exists, the court must view the facts and all reasonable

 inferences drawn from those facts in the light most favorable to the nonmoving party.

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

        Initially, the moving party has the burden of demonstrating the absence of a

 genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once

 the moving party has met this burden, the nonmoving party must identify, by affidavits

 or otherwise, specific facts showing that there is a genuine issue for trial. Id.;

 Maidenbaum v. Bally’s Park Place, Inc., 870 F. Supp. 1254, 1258 (D.N.J. 1994). Thus, to

 withstand a properly supported motion for summary judgment, the nonmoving party

 must identify specific facts and affirmative evidence that contradict those offered by the

 moving party. Andersen, 477 U.S. at 256–57. Indeed, the plain language of Rule 56(c)

 mandates the entry of summary judgment, after adequate time for discovery and upon

 motion, against a party who fails to make a showing sufficient to establish the existence

 of an element essential to that party’s case, and on which that party will bear the burden

 of proof at trial. Celotex, 477 U.S. at 322.



                                                9
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 10 of 23 PageID: 819




        In deciding the merits of a party’s motion for summary judgment, the court’s role

 is not to evaluate the evidence and decide the truth of the matter, but to determine

 whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. Credibility

 determinations are the province of the finder of fact. Big Apple BMW, Inc. v. BMW of N.

 Am., Inc., 974 F.2d 1358, 1363 (3d. Cir. 1992).

                                         III.    Analysis

        For the reasons that follow, this Court finds that the Mediation Agreement, the

 principles of res judicata, and Federal Rule of Civil Procedure 13(a), preclude Plaintiff’s

 claims against all Defendants.

        The doctrine of claim preclusion, or res judicata, prohibits a plaintiff from re-

 litigating the same claim against the same parties, provided the claims have previously

 been fairly litigated and determined. First Union Nat'l Bank v. Penn Salem Marina, Inc.,

 921 A.2d 417, 423 (N.J. 2007); In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008). “A

 party seeking to invoke res judicata must establish three elements: ‘(1) a final judgment

 on the merits in a prior suit involving (2) the same parties or their privies and (3) a

 subsequent suit based on the same cause of action.”’ Duhaney v. Attorney Gen. of U.S.,

 621 F.3d 340, 347 (3d Cir. 2010) (quoting In re Mullarkey, 536 F.3d at 225).

        In this case, the prior suit at issue is Worrell I—the federal court action involving

 Worrell, Souza, and Harshe. Worrell I involved a final judgment on the merits. For

 purposes of res judicata, “judgment on the merits” is a “term of art . . . it does not

 require an actual verdict or summary judgment . . . .” Papera v. Pennsylvania Quarried

 Bluestone Co., 948 F.3d 607, 610 (3d Cir. 2020) (citing Fed. R. Civ. P. 41(b) and Semtek

 Int'l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 502, 121 S. Ct. 1021, 1025, 149 L. Ed.

 2d 32 (2001)). In Worrell I, Worrell and Souza filed a motion to withdraw their federal

                                                10
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 11 of 23 PageID: 820




 complaint, which the court ultimately granted. In granting that motion, the court

 dismissed the action with prejudice. [See Dkt. No. 20-3].

        Generally, “a prior dismissal with prejudice (whether voluntary or involuntary)

 precludes later relitigating the dismissed claims.” Papera v. Pennsylvania Quarried

 Bluestone Co., 948 F.3d 607, 610 (3d Cir. 2020) (explaining that a dismissal with

 prejudice “operates as an adjudication on the merits, so it ordinarily precludes future

 claims.” (quoting Landon v. Hunt, 977 F.2d 829, 832–33 (3d Cir. 1992))). ASAPP,

 however, contends that there was no final judgment. It asserts that “defendants Worrell

 and Souza abruptly abandoned and terminated the federal case (over [Harshe’s]

 objections) after just a few months before the claims there could be litigated or anything

 else substantive could be done, including the addition of any good faith counterclaims or

 the impleader of any additional parties, had that arguably even been appropriate.” [Dkt.

 No. 30, p. 18 of 26]. The record before the Court proves otherwise. In fact, Harshe

 submitted a declaration in Worrell I, on January 13, 2017, providing similar, if not

 identical, allegations presently before this Court. [See Dkt. No. 20-7 (stating inter alia

 that Worrell and Souza took ASAPP property, destroyed records, solicited employees of

 ASAPP and independent contractors, enticed the staff to transition to their new

 company, ABC Therapy, and disabled the ASAPP domain “causing substantial hardship

 and economic loss to both ASAPP and to [Harshe] personally”)]. ASAPP’s Complaint

 further demonstrates that Harshe was aware of the alleged wrongdoings at some point

 in 2016, and well before the dismissal of Worrell I, on October 5, 2017. (See e.g, Compl.

 ¶¶ 53-55, 57, 59, 61).

        Even if the judgment in Worrell I alone was not “final,” that judgment in

 conjunction with the Mediation Agreement constitutes a final judgment on the merits.

                                              11
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 12 of 23 PageID: 821




 In Worrell I, the parties engaged in mediation, which resulted in an executed Mediation

 Agreement. Worrell and Souza sought enforcement of that Agreement in Worrell II and

 succeeded. The state court in Worrell II held, “the parties negotiated and agreed to a

 binding mediation agreement that settled their dispute,” and found that the Mediation

 Agreement “resolved the federal court action [Worrell I].” [Dkt. No. 53, pp. 9, 5 of the

 Memorandum of Decision]. To be sure, the Mediation Agreement states, “Worrell and

 Souza will dismiss federal lawsuit.” [Mediation Agreement ¶ 5].

        “When a prior case has been adjudicated in a state court, federal courts are

 required by 28 U.S.C. § 1738 to give full faith and credit to the state

 judgment.” Edmundson v. Borough of Kennett Square, 4 F.3d 186, 189 (3d

 Cir. 1993) (citations omitted).3 Thus, it is established that the parties Mediation

 Agreement is binding, and their disputes settled. [Dkt. No. 53]. The Third Circuit has

 held that settlement can bar later actions when the district court terminates the action

 with prejudice. Nobel v. Morchesky, 697 F.2d 97, 102 n. 8 (3d Cir. 1982); see also

 Toscano v. Connecticut Gen. Life Ins. Co., 288 F. App'x 36, 38 (3d Cir.

 2008) (“Judicially approved settlement agreements are considered final judgments on

 the merits for the purposes of claim preclusion.”); Covington v. Equifax Info. Servs.,

 Inc., No. 18-15640, 2019 WL 4254375, at *5 (D.N.J. Sept. 9, 2019).

        Notwithstanding, Plaintiff argues that there is no preclusion because Worrell I

 and the Mediation did not involve the same parties. [See Dkt. No. 74]. There is no


 3 Though the State Court action was pending simultaneously with this matter, “federal cases
 recognize the general rule that as between actions pending at the same time, res judicata
 attaches to the first judgment regardless of the sequence in which the actions were commenced.”
 18 C. Wright A. Miller & E. Cooper, Fed. Prac. & Proc. Juris. § 44o4 (3d ed. 2020); see also U.S.
 ex rel. Sheldon v. Kettering Health Network, 816 F.3d 399, 416 (6th Cir. 2016) ("[T]he relevant
 inquiry for res judicata is which action resulted in judgment first, not which action was filed
 first.").

                                                12
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 13 of 23 PageID: 822




 dispute that this action involves a number of different parties—ASAPP, ABC Therapy,

 and Serrano were not parties in Worrell I. Defendants, however, argue that privity

 exists. Both Defendants and Plaintiff acknowledge that res judicata applies to non-

 parties in privity with those named in the first litigation, and focus almost exclusively on

 whether there is privity between Harshe and ASAPP. To that end, Plaintiff stresses that

 it cannot be in privity with Harshe because ASAPP, as a non-profit company, “is not—

 and cannot be – owned or controlled by any one person, including its CEO or any of its

 employees.” [Dkt. No. 23, p. 22 of 38]. The Court disagrees.

        Privity requires “a prior legal or representative relationship between a party to

 the prior action and the nonparty against whom estoppel is asserted;” and thus, exists

 when the non-party ‘adequately represented by someone with the same interests who

 [wa]s a party.’ ” Nationwide Mut. Fire Ins. Co. v. George V. Hamilton, Inc., 571 F.3d

 299, 312 (3d Cir. 2009). Essentially, privity is “a word used to say that the relationship

 between one who is a party on the record and another is close enough to include that

 other within the res judicata.” Marran v. Marran, 376 F.3d 143, 151 (3d Cir. 2004)

 (quoting EEOC v. United States Steel Corp., 921 F.2d 489, 493 (3d Cir. 1990))

        Here, the admissions of Ms. Harshe and ASAPP alone demonstrate the close

 relationship Harshe has to the non-profit ASAPP. In Worrell II, Harshe acknowledged

 that ASAPP brings the pending causes of action (Worrell III) “through Ms. Harshe as

 the CEO.” [Dkt. No. 20-16, Ex. N, p. 12]. The Complaint in this case alleges that Harshe:

 (1) incorporated ASAPP; (2) sits as its CEO (since 2007); (3) “has held the Medicaid ID

 number under which ASAPP provides children and adolescents with emotional and

 behavioral counseling services . . .”; (4) was ASAPP’s initial registered agent and the sole

 member of its board of directors; and (5) was an original board trustee. (Compl. ¶¶ 24-

                                              13
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 14 of 23 PageID: 823




 27). To be sure, as Defendants point out, ASAPP’s Complaint mentions Harshe at least

 thirty (30) times. (See generally Id.). Notably, the Complaint further indicates that it

 was Ms. Harshe who “purchased two Dell computers for Defendants Worrell and Souza

 to use in connection with their full-time employment with ASAPP”, “[c]oncerned about

 the integrity of ASAPP’s business” logged into the ASAPP corporate email accounts,

 reviewed ASAPP’s security footage, and filed fraud claims with Verizon after alleged

 changes to ASAPP’s corporate account. (Compl. ¶¶ 48-52 (emphasis added)).

        This record shows that the interests of Harshe and ASAPP are aligned. Indeed,

 Harshe personally brought the facts underlying her present claims to the attention of

 the Worrell I Court, in opposition to the enforcement of the Mediation Agreement. [See

 Dkt. No. 20-7 (noting that Defendants’ action caused “substantial hardship and

 economic loss to both ASAPP and to [Harshe] personally”)]. Regardless of ASAPP’s

 status as a non-profit, the relationship between Harshe and ASAPP is close enough for

 res judicata purposes. See Goel v. Heller, 667 F. Supp. 144, 151 n.7 (D.N.J. 1987) (“[T]he

 question of privity does turn on the status of certain individuals and entities—questions

 of fact—the question of privity is really one of law.”); Wood v. Borough of Lawnside, No.

 CIV. 08-2914, 2009 WL 3152114, at *3 (D.N.J. Sept. 28, 2009) (finding privity between

 a New Jersey non-profit organization and member of that non-profit). Therefore, the

 Court finds privity between Harshe and ASAPP.

        Similarly, there is privity between Defendants Worrell and Souza—named in

 Worrell I—and their company, ABC Therapy. Worrell and Souza had established ABC

 therapy at the time Worrell I commenced, an event contemplated by the Mediation

 Agreement between the parties. (Mediation Agreement ¶ 11). Defendant Serrano also

 established ABC Therapy, along with Worrell and Souza. To the extent that she is also in

                                              14
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 15 of 23 PageID: 824




 privity, Defendants submit that the “broadly worded release” of the settlement

 agreement provided that “Ms. Harshe, ASAPP, RAP, PGL, Amethyst, and Atlanta Cares

 were releasing Ms. Souza, Mr. Worrell, and any associated entity (which would include

 Allied and by extension Ms. Serrano) from any claims and causes of action.” [Dkt No.

 20-1, pp. 32-33 of 57]. This settlement agreement was not executed.

        The Court, however, will not ignore the unique facts of this case, in which Worrell

 and Souza are intertwined with Serrano, who was also an employee of ASAPP. Together,

 Serrano, Worrell, and Souza are the trustees of ABC Therapy. (Complaint ¶ 45). ASAPP’s

 Complaint alleges no claims against Serrano individually. Instead, it refers to Serrano’s

 involvement in any alleged wrongdoing as part of a “scheme” or “conspiracy” with

 Worrell and Souza. (See generally Compl.); Goel v. Heller, 667 F. Supp. 144, 152 (D.N.J.

 1987) (“[C]o-conspirators are by definition in privity”). Even when the Complaint

 attempts to separate “Serrano’s Actions,” it states Serrano acted “with the help of

 Worrell and Souza.” (Id. at ¶ 210). Finally, the binding Mediation Agreement provides

 that Harshe would “not tortuously interfere with Worrell’s and Souza’s relationship with

 Lillian Serrano,” calls for the execution of mutual releases, and states that “Counsel for

 parties will prepare a final settlement agreement [and] release based on th[ose] terms.”

 (Mediation Agreement ¶¶ 10, 12, 14 (emphasis added)).

        The term “privity” is used merely as “a way to express the conclusion that

 nonparty preclusion is appropriate on any ground.” Salerno v. Corzine, 449 F. App'x

 118, 122 (3d Cir. 2011) (quoting Taylor v. Sturgell, 553 U.S. 880, 894 n. 8, 128 S. Ct.

 2161, 171 L.Ed.2d 155 (2008)). Accordingly, this Court finds that the relationship

 between Serrano, Worrell and Souza, is enough to afford Serrano the benefit of claim

 preclusion. Lubrizol Corp. v. Exxon Corp., 929 F.2d 960, 966 (3d Cir. 1991) (“We note

                                             15
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 16 of 23 PageID: 825




 that a lesser degree of privity is required for a new defendant to benefit from claim

 preclusion than for a plaintiff to bind a new defendant in a later action.”). To hold

 otherwise would impede a fair result by allowing Harshe (through ASAPP) to potentially

 recover damages against Serrano, based on the actions of Worrell, Souza and ABC

 Therapy.

        Therefore, the only remaining question for the Court is whether this present

 action is based on the same “cause of action” as Worrell I. The Court finds that this

 element is met. “A single cause of action may comprise claims under a number of

 different statutory and common law grounds. Rather than resting on the specific legal

 theory invoked, res judicata generally is thought to turn on the essential similarity of the

 underlying events giving rise to the various legal claims, although a clear definition of

 that requisite similarity has proven elusive.” Davis v. U.S. Steel Supply, Div. of U.S. Steel

 Corp., 688 F.2d 166, 171 (3d Cir. 1982) (citations omitted). Under the Third Circuit’s

 “broad view,” the following factors are relevant in assessing whether there is a “single

 cause of action:”

        1) whether the acts complained of and the demand for relief are the same
        (that is, whether the wrong for which redress is sought is the same in both
        actions); (2) whether the theory of recovery is the same; (3) whether the
        witnesses and documents necessary at trial are the same (that is, whether
        the same evidence necessary to maintain the second action would have been
        sufficient to support the first); and (4) whether the material facts alleged are
        the same.

 United States v. Athlone Indus., Inc., 746 F.2d 977, 984 (3d Cir. 1984) (citations

 omitted); Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 277 (3d Cir. 2014).

 Importantly, “res judicata bars not only claims that were brought in a previous action,

 but also claims that could have been brought.” Duhaney, 621 F.3d at 347.



                                              16
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 17 of 23 PageID: 826




        Generally, this matter arises out of the same fundamental dispute in Worrell I,

 the same dispute that led to mediation—the deteriorating business relationship between

 Worrell, Souza, and Harshe. (Worrell I Amended Compl. ¶ 7). In particular, the claims

 in this matter rely on the same underlying events and facts giving rise to those at issue

 in Worrell I.

        The complaint here provides that “Worrell and Souza rerouted ASAPP corporate

 email accounts, ASAPP corporate electronic facsimile (“eFax”) numbers, and ASAPP

 corporate telephone numbers in order to divert ASAPP contracts and referrals to ABC

 Therapy, the company that Defendants Serrano, Worrell, and Souza established to

 compete with ASAPP.” (Compl. ¶6). The complaint further provides that in relation to

 those alleged acts, Harshe contacted Verizon, began reviewing ASAPP’s security footage,

 logged into the ASAPP corporate email accounts assigned to Worrell and Sousa, and

 contacted the police. (Id. at ¶¶ 48-53). These allegations form the basis for a number of

 ASAPP’s claims including its claims that Worrell and Souza violated the ECPA and the

 SCA, and analogous state statutes. (See Id. at Counts V-VIII). The Complaint further

 discusses that Harshe again contacted the police about an allegedly stolen computer,

 and that she terminated Defendants before the Hammonton police as a result of their

 allegedly taking corporate property and breaching their duties of loyalty. (Id. at ¶ 52).

        Likewise, the complaint in Worrell I alleged that Harshe violated the ECPA and

 the SCA when she “accessed the Yahoo email accounts without Plaintiff’s authority or

 consent in an effort to gain advantage in the negotiations and to obtain attorney client

 communications.” (Worrell I Amended Compl.¶ 10). The third count in Worrell I

 further alleged libel and slander claiming Harshe “told a representative of TD bank . . .

 that plaintiffs had stolen things or monies from the company”; telephoned Serrano “and

                                              17
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 18 of 23 PageID: 827




 told her that both plaintiffs embezzled funds from the company”; and “told the

 Hammonton Police Department that plaintiffs were guilty of vandalism, conversion and

 theft.” (Id. at ¶¶ 40-43 (emphasis added)). Finally, Count 4 in Worrell I alleges

 violations of New Jersey’s Identity Theft Statute based on Harshe’s contact with Verizon

 to inquire about deactivating phones. (Id. at ¶¶ 45-52). It is, therefore, evident on the

 face of the complaints alone that the persons and evidence necessary to maintain both

 Worrell I and Worrell III are the same; “[t]he fact that several new and discrete [related]

 events are alleged does not compel a different result. ‘A claim extinguished by res

 judicata includes ‘all rights of the plaintiff to remedies against the defendant with

 respect to all or any part of the transaction, or series of connected transactions, out of

 which the action arose.’ ” Elkadrawy v. Vanguard Grp., Inc., 584 F.3d 169, 174 (3d Cir.

 2009) (emphasis in original) (quoting Restatement (Second) of Judgments § 24(1)

 (1982)).

        ASAPP’s claims are also precluded by the Mediation Agreement. As previously

 stated, there is no dispute that Worrell, Souza, and Harshe engaged in Mediation during

 Worrell I to resolve the outstanding business disputes between these parties and

 terminate the existing partnerships in shared entities. [Dkt. No. 30-3 ¶ 34; 20-7 ¶ 7]. 4

 As a result, the parties entered into an enforceable Mediation Agreement settling their

 differences. Thus, the express terms of the Mediation Agreement will determine the



 4Harshe attempts to separate ASAPP from the entities and disagreements at issue in the 2016
 Mediation, again stressing that ASAPP was not a party. The Court, as detailed above, finds that
 Harshe is in privity with ASAPP. Moreover, the language of the Mediation Agreement also
 forecloses such an argument. The agreements first term indicates the parties interest in ASAPP
 and indicates the company must have been at issue in the mediation. Indeed, the other entities
 undisputedly involved in the mediation are related to ASAPP—RAP provides management
 services to ASAP, PLG owns ASAPP’s building. The fact that ASAPP is a non-profit is inapposite.
 The record shows that Harshe and ASAPP’s interests were the same.

                                               18
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 19 of 23 PageID: 828




 extent of preclusion. See Toscano v. Connecticut Gen. Life Ins. Co., 288 F. App'x 36, 38

 (3d Cir. 2008).

        The terms of the Agreement contemplate the issues here by directly addressing

 that “[t]here is no non-compete nor non-solicitation agreement between or among any

 of the parties,” and that Harshe would not “tortuously interfere with Worrell’s and

 Souza’s relationship with Lillian Serano.” (Mediation Agreement ¶¶ 10-11 (emphasis

 added)). In the words of Judge Porto, the “mediation agreement . . . acknowledged the

 [Worrell and Souza] were going to set up a competing firm . . . .” And all parties agreed

 to execute mutual releases based on these terms. Now, ASAPP comes before this Court

 with claims against that competing firm, Serrano, and Worrell and Souza, alleging that

 that the parties conspired and solicited employees from ASAPP, breaching their duty of

 loyalty and interfering with ASAPP’s economic advantage and contractual relations.

 ASAPP further claims that ABC Therapy has engaged in unfair competition and been

 unjustly enriched. (See Compl. Counts X, XII-XVI). The Court cannot permit Harshe to

 make an end-run around the Mediation Agreement by bringing these claims, as the

 related entity. Accordingly, the Court finds that such claims are precluded by the terms

 of the Mediation Agreement. 5

        Moreover, despite Plaintiff’s persistent suggestion that ASAPP was not involved

 in Worrell I or the mediation, Harshe was fully aware that the non-profit ASAPP was “at

 the center” of these litigations. [Dkt. No. 20-16, Ex. N, p. 12].6 Indeed, ASAPP does not



 5 When given the opportunity to further explain why the pending claims before this Court were

 not precluded by the Mediation Agreement, Plaintiff focused on the difference in parties in the
 first litigation and this matter. [Dkt. No. 74].

 6The Court also notes that while Plaintiff points out that ASAPP is not mentioned by name in
 Worrell I, a comparison of the Worrell I complaint and the Worrell II complaint, along with

                                                19
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 20 of 23 PageID: 829




 distinguish the cause of actions so much as it argues that defendants’ reliance on the

 Mediation Agreement is misplaced. ASAPP contends that “much of the wrongdoing

 alleged in ASAPP’s complaint was not discovered—and in many cases did not even

 occur—until after the May 2, 2016 Worrell/Souza/Harshe Mediation Agreement.” [Dkt.

 Nos. 75, 76]. The record, however, shows that substantial events alleged as wrongdoing

 were discovered prior to the May 2, 2016 mediation. (See Compl. ¶¶ 40-55). Harshe was

 aware as early as April 27, 2016, that Worrell and Souza were allegedly removing

 corporate property, namely a computer. Admittedly, issues surrounding this computer,

 and its contents, were discussed in mediation and addressed in the agreement: “Worrell

 and Souza will return to Praj all corporate codes, passwords, files, email addresses less

 any personal information therein contained, to the extent possible by May 6, 2016.”

 (Mediation Agreement ¶ 6; Dkt. No. 20-14, 41:1-12).

        To the extent that wrongdoing did occur after the Mediation Agreement was

 signed, Harshe still knew of the alleged wrongdoings months prior to her Answer in

 Worrell I (filed on May 2, 2017), which asserted no counterclaims. Federal Rule of Civil

 Procedure 13(a) provides that:

        A pleading shall state as a counterclaim any claim which at the time of
        serving the pleading the pleader has against any opposing party, if it arises
        out of the transaction or occurrence that is the subject matter of the
        opposing party's claim and does not require for its adjudication the
        presence of third parties of whom the court cannot acquire jurisdiction.

 (emphasis added). Accordingly, “[f]ailure to assert a counterclaim that is made

 compulsory by Rule 13(a) precludes a later action . . .” 18 C. Wright A. Miller & E.

 Cooper, Fed. Prac. & Proc. Juris. § 4414 (3d ed. 2020). In “many cases” such as the one



 additional documents in the record, reveals that when Worrell I’s complaint refers to the
 “company” it is referring to ASAPP.

                                                20
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 21 of 23 PageID: 830




 before this Court, where the former defendant becomes the plaintiff (here, by way of

 privity) “the compulsory counterclaim provisions of Civil Rule 13(a) supersede other

 principles of preclusion.” Id.; see also Tagayun v. Citibank, N.A., No. CIV.A. 05-4302,

 2006 WL 5100512, at *6 (D.N.J. June 9, 2006).

          Rule 13(a)’s purpose is “to prevent multiplicity of actions and to achieve

 resolution in a single lawsuit of all disputes arising out of common matters.” Southern

 Construction Co. v. Pickard, 371 U.S. 57, 60, 83 S. Ct. 108, 9 L.Ed.2d 31 (1962). The

 Court Finds that Plaintiff’s claims against Defendants are further barred by Federal Rule

 13(a).

          In deciding whether a counterclaim is compulsory under Rule 13, courts ask,

 “whether the counterclaim ‘bears logical relationship to an opposing party’s claim.’”

 Transamerica Occidental Life Ins. Co. v. Aviation Office of Am., Inc., 292 F.3d 384, 389

 (3d Cir. 2002) (quoting Xerox Corp. v. SCM Corp., 576 F.2d 1057, 1059 (3d Cir. 1978)).

 The Third Circuit has held that the term “opposing party” used in Rule 13, “should

 include parties in privity with the formally named opposing parties. . . . The rationale is

 that if the adjudication of an action is binding on parties in privity with the parties

 formally named in the litigation, then any claims against parties in privity should be

 brought in the same action lest the door be kept open for subsequent relitigation of the

 same claims.” Id. (citations omitted). The Circuit has further explained:

          a counterclaim is logically related to the opposing party’s claim when
          separate trials on each of their respective claims would involve a substantial
          duplication of effort and time by the parties and the courts. Where multiple
          claims involve many of the same factual issues . . . the doctrine of res
          judicata compels the counterclaimant to assert in the same suit . . . .

 Great Lakes Rubber Corp. v. Herbert Cooper Co, 286 F.2d 631, 634 (3d Cir. 1961).



                                               21
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 22 of 23 PageID: 831




        Not only do the claims addressed above bear a logical relation to those asserted in

 Worrell I, but as do Plaintiff’s remaining claims. Those claims allege violations of the

 CFAA, conspiracy to violate the CFAA, violation of the New Jersey Computer Related

 Offenses and conspiracy to violate the New Jersey Computer Related Offenses, violation

 of the New Jersey Trade Secrets Act, and misappropriation of confidential Information.

 (Compl. Counts I-IV, IX, XI)—all of which stem from Defendants’ alleged use of

 information obtained through ASAPP’s computer, email, fax and solicitation of ASAPP

 employees/independent contractors. Separate trials would undoubtedly involve a

 substantial duplication of effort and time by the parties and the courts. Even viewing all

 facts in a light most favorable to Plaintiff, the Court finds that Harshe—in privity with

 ASAPP—should have asserted its present claims as counterclaims in Worrell I. Failure to

 do so precludes this separate action under Rule 13(a). See Tagayun v. Citibank, N.A., No.

 CIV.A. 05-4302, 2006 WL 5100512 (D.N.J. June 9, 2006) (finding that plaintiff and

 defendant in previous state court matter were in privity with the additional parties in

 the federal court matter; and res judicata precluded the matter before the federal court

 because plaintiff was aware of, and raised the same violations of law as defendant in the

 previous state court action, that should have been raised as compulsory counterclaims).

        In sum, the Mediation Agreement and the present complaint, together, reveal

 “that the factual underpinnings, the theory of the action, and the relief sought, are

 nearly identical to those issues previously resolved.” Toscano v. Connecticut Gen. Life

 Ins. Co., 288 F. App'x 36, 39 (3d Cir. 2008). To be sure, “[f] litigation is not

 a repechage round for losers of earlier contests, or for those who overslept and missed

 the starters' gun.” Hamburg Music Corp. v. Winter, No. 04-2738, 2005 WL 2170010, at

 *4 (3d Cir. 2005) (alteration in original) (quoting River Park, Inc. v. City of Highland

                                              22
Case 1:18-cv-04012-JHR-AMD Document 77 Filed 12/07/20 Page 23 of 23 PageID: 832




 Park, 23 F.3d 164, 167 (7th Cir. 1994)). Therefore, the Complaint in this case against

 Worrell and Souza, and their privies, is barred.

                                       IV.    Conclusion

    For the forging reasons, the Court will grant Defendants’ Motion to Dismiss the

 Complaint or in the Alternative for Summary Judgment [Dkt. No. 20].


 An appropriate order shall issue.


 Dated: December 7, 2020

                                                    ___/s/ Joseph H. Rodriguez__ ____
                                                      Hon. Joseph H. Rodriguez,
                                                      UNITED STATES DISTRICT JUDGE




                                             23
